[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                  No. 09-11194                FEBRUARY 4, 2010
                            ________________________             JOHN LEY
                                                               ACTING CLERK
                   D. C. Docket No. 06-00229-CV-ORL-28-DAB

KURT VROMAN,


                                                                   Plaintiff-Appellee,

                                       versus

VOLUSIA COUNTY, FLORIDA,

                                                             Defendant-Appellant,

JAMES TAUBER, named in his
individual and official capacities,
et al.,

                                                                         Defendants.


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (February 4, 2010)

Before BARKETT, PRYOR and FAY, Circuit Judges.
PER CURIAM:

      Volusia County appeals from a denial of its Renewed Motion for Judgment

as a Matter of Law in favor of Kurt Vroman after a jury verdict finding against

Volusia County. After reviewing the record and the briefs of the parties, and

hearing oral argument, we find no error that warrants reversal in this case.

      AFFIRMED.




                                          2